PER CURIAM.
The plaintiff is entitled to the particulars of the demand contained in the eighth clause of the answer, stating the persons employed by the defendant to do the work therein alleged, and the necessary materials procured by the defendant, and which is alleged to amount to the sum of $1,062.35.. The plaintiff can have no knowledge of persons employed by the defendant, or the materials procured by him in the performance of the plaintiff’s obligations, and to that extent the motion should have been granted. In other respects, we think the application was properly denied.
The order should be reversed, and the defendant required to furnish a bill of particulars as above indicated, without costs of this appeal-